DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
The Information Disclosure Statements filed on October 22, 2021 and March 17, 2022 have been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 13-17, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Marripudi et al. (Pub. No. US 2018/0052624).

Claim 1:
Marripudi et al. disclose a method for transmitting a data processing request, implemented by a just a bunch of flash (JBOF),and comprising:
obtaining, by a computing unit of the JBOF, the data processing request, wherein the data processing request comprises data to be stored in a solid-state drive (SSD) in the JBOF [fig. 5A; par. 0050 – A host communicates a write to a peer group. (“At 501, a host initiates a write IO that is targeted at the IO controller of the primary SSD of a peer group.”)]; 
implementing, by the computing unit, an erasure coding (EC) operation to the data to obtain EC data [fig. 5A; pars. 0047, 0050 – The primary controller of the primary SSD processes the request according to the data-protection configuration of the peer group. The data-protection configuration may be erasure coding. (“A SSD peer group may be configured for a data protection scheme such as, but not limited to, replication in which data may be replicated to two or more peers; or erasure coding in which data may be segmented and parity may be computed; and the data and parity segments may be sent to different peers in the group.” … “At 552, the SSD having the primary IO controller receives the IO request, and the controller of the primary SSD processes the IO request based on the data-protection configuration provided by the peer group. This includes a data transfer from host memory to the primary SSD.”)]; 
sending, by the computing unit, the EC data to target SSDs in the JBOF [fig. 5A; pars. 0047, 0050 – The data is sent from the primary SSD to other SSDs of the peer group. (“At 504, the peer IO controller of the primary SSD coordinates with the other endpoints of the peer group the peer IO that is associated with the peer processing corresponding to the data-protection configuration with the other endpoints of the peer group. At 505, the peer IO controller forwards the IO request and the data to the secondary endpoints of the peer group through the peer IO controller. At 506, the secondary endpoint SSDs process the write IO as requested.”)]; 
storing, by the target SSDs, the EC data [fig. 5A; pars. 0047, 0050 – The data is stored in the peer group. (“At 504, the peer IO controller of the primary SSD coordinates with the other endpoints of the peer group the peer IO that is associated with the peer processing corresponding to the data-protection configuration with the other endpoints of the peer group. At 505, the peer IO controller forwards the IO request and the data to the secondary endpoints of the peer group through the peer IO controller. At 506, the secondary endpoint SSDs process the write IO as requested.”)].

Claim 2 (as applied to claim 1 above):
Marripudi et al. disclose, 
wherein the EC data comprises n data blocks and m parity blocks, wherein the m parity blocks are based on the n data blocks, and wherein n and m are integers [par. 0047 – Erasure coding comprises n data blocks and m parity blocks. (“A SSD peer group may be configured for a data protection scheme such as, but not limited to, replication in which data may be replicated to two or more peers; or erasure coding in which data may be segmented and parity may be computed; and the data and parity segments may be sent to different peers in the group.”)].

Claim 3 (as applied to claim 1 above):
Marripudi et al. disclose the method, further comprising 
selecting, by the computing unit, the target SSDs for the n data blocks and the m parity blocks [fig. 5A; pars. 0047, 0050 – The data is sent from the primary SSD to other SSDs of the peer group. Data and parity segments are sent according to the data protection scheme of the peer group. (“A SSD peer group may be configured for a data protection scheme such as, but not limited to, replication in which data may be replicated to two or more peers; or erasure coding in which data may be segmented and parity may be computed; and the data and parity segments may be sent to different peers in the group.”  … “At 504, the peer IO controller of the primary SSD coordinates with the other endpoints of the peer group the peer IO that is associated with the peer processing corresponding to the data-protection configuration with the other endpoints of the peer group. At 505, the peer IO controller forwards the IO request and the data to the secondary endpoints of the peer group through the peer IO controller. At 506, the secondary endpoint SSDs process the write IO as requested.”)].

Claim 13 (as applied to claim 1 above):
Marripudi et al. disclose the method, further comprising 
determining, by the computing unit, a type of the data processing request, and wherein the type of the data processing request comprises a background computing type or a bypass type [par. 0044 – It is determined whether the request is a read or write. The instant application appears to disclose a write as a background type and a read as a bypass type at par. 0015. (“For this type of peer group, the master endpoint may be the primary target for read and write IOs, and the secondary endpoints may participate in IO completions without any explicit involvement from the host CPU.”)].

Claim 14 (as applied to claim 1 above):
Marripudi et al. disclose, 
wherein each of the SSDs is a non-volatile memory express (NVMe) SSD or a serial advanced technology attachment (SATA) SSD [par. 0046 – NVMe SSD. (“In another embodiment, a logical representation of a peer group of NVMe SSDs may include system (or subsystem) and namespace identifiers.” … “That is, a PCie endpoint on a SSD may be part of one or more SSD Peer Groups. For example, for NVMe SSDs, a unique nan1espace identifier may be used as the identifier for the peer group.”)].

Claim 15:
Marripudi et al. disclose a computer program product comprising computer-executable instructions that are stored on a non-transitory computer-readable storage medium and that, when executed by a processor, cause a just a bunch of flash (JBOF) to: 
obtain a data processing request, wherein the data processing request carries data to be stored in an SSD in JBOF [fig. 5A; par. 0050 – A host communicates a write to a peer group. (“At 501, a host initiates a write IO that is targeted at the IO controller of the primary SSD of a peer group.”)]; 
implement an erasure coding (EC) operation to the data carried in the data processing request to get EC data [fig. 5A; pars. 0047, 0050 – The primary controller of the primary SSD processes the request according to the data-protection configuration of the peer group. The data-protection configuration may be erasure coding. (“A SSD peer group may be configured for a data protection scheme such as, but not limited to, replication in which data may be replicated to two or more peers; or erasure coding in which data may be segmented and parity may be computed; and the data and parity segments may be sent to different peers in the group.” … “At 552, the SSD having the primary IO controller receives the IO request, and the controller of the primary SSD processes the IO request based on the data-protection configuration provided by the peer group. This includes a data transfer from host memory to the primary SSD.”)]; 
send the EC data to target SSDs in the JBOF [fig. 5A; pars. 0047, 0050 – The data is sent from the primary SSD to other SSDs of the peer group. (“At 504, the peer IO controller of the primary SSD coordinates with the other endpoints of the peer group the peer IO that is associated with the peer processing corresponding to the data-protection configuration with the other endpoints of the peer group. At 505, the peer IO controller forwards the IO request and the data to the secondary endpoints of the peer group through the peer IO controller. At 506, the secondary endpoint SSDs process the write IO as requested.”)]; 
storing the EC data in the target SSDs [fig. 5A; pars. 0047, 0050 – The data is stored in the peer group. (“At 504, the peer IO controller of the primary SSD coordinates with the other endpoints of the peer group the peer IO that is associated with the peer processing corresponding to the data-protection configuration with the other endpoints of the peer group. At 505, the peer IO controller forwards the IO request and the data to the secondary endpoints of the peer group through the peer IO controller. At 506, the secondary endpoint SSDs process the write IO as requested.”)].

Claim 16 (as applied to claim 15 above):
Marripudi et al. disclose, 
wherein the EC data comprises n data blocks and m parity blocks, wherein the m parity blocks are based on the n data blocks, and wherein n and m are integers [par. 0047 – Erasure coding comprises n data blocks and m parity blocks. (“A SSD peer group may be configured for a data protection scheme such as, but not limited to, replication in which data may be replicated to two or more peers; or erasure coding in which data may be segmented and parity may be computed; and the data and parity segments may be sent to different peers in the group.”)].

Claim 17 (as applied to claim 15 above):
Marripudi et al. disclose, 
wherein the computer-executable instructions further cause the JBOF to be configured to select the target SSDs for the n data blocks and the m parity blocks [fig. 5A; pars. 0047, 0050 – The data is sent from the primary SSD to other SSDs of the peer group. Data and parity segments are sent according to the data protection scheme of the peer group. (“A SSD peer group may be configured for a data protection scheme such as, but not limited to, replication in which data may be replicated to two or more peers; or erasure coding in which data may be segmented and parity may be computed; and the data and parity segments may be sent to different peers in the group.”  … “At 504, the peer IO controller of the primary SSD coordinates with the other endpoints of the peer group the peer IO that is associated with the peer processing corresponding to the data-protection configuration with the other endpoints of the peer group. At 505, the peer IO controller forwards the IO request and the data to the secondary endpoints of the peer group through the peer IO controller. At 506, the secondary endpoint SSDs process the write IO as requested.”)].

Claim 20 (as applied to claim 15 above):
Marripudi et al. disclose, 
wherein the computer-executable instructions further cause the JBOF to be configured to determine a type of the data processing request, and wherein the type of the data processing request comprises a background computing type or a bypass type [par. 0044 – It is determined whether the request is a read or write. The instant application appears to disclose a write as a background type and a read as a bypass type at par. 0015. (“For this type of peer group, the master endpoint may be the primary target for read and write IOs, and the secondary endpoints may participate in IO completions without any explicit involvement from the host CPU.”)].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marripudi et al. (Pub. No. US 2018/0052624) as applied to claims 1 and 15 above, respectively, and further in view of Dillow et al. (Pub. No. US 2012/0036309).

Claim 4 (as applied to claim 1 above):
Marripudi et al. disclose all the limitations above but do not specifically disclose the method, further comprising:
receiving, by the computing unit, a garbage collection (GC) request;
implementing, by the computing unit, a garbage collection (GC) operation on the SSD according to the GC request.
In the same field of endeavor, Dillow et al. disclose:
receiving, by the computing unit, a garbage collection (GC) request [pars. 0040-0050 – A device communicates to the master that garbage collection will soon need to be performed. (“In this mode (also referred to as reactive soft-limit method), for example, an O-SSD communicates to the O-RAID that it has reached an internal threshold and will soon need to initiate a GC process, for example, shown at 206.”)];
implementing, by the computing unit, a garbage collection (GC) operation on the SSD according to the GC request [pars. 0040-0050 – The master instructs the SSDs of the group to perform garbage collection. (“Once the O-RAID has been notified, it will ask each GGC-capable device in the RAID set to initiate a GC cycle (204). At 210, the O-RAID can optionally delay this initiation in order to allow more O-SSDs to register their need of GC, or to potentially find a more optimal point in the request stream for the GC cycle to begin. If the 0-RAID chooses to delay the GC cycle, it can use the additional information from the notification to avoid triggering uncoordinated GC.”)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Marripudi et al. to include garbage collection, as taught by Dillow et al., in order to improve performance by coordinating garbage collection.

Claim 18 (as applied to claim 15 above):
Claim 18 is directed to a computer program product and is rejected for the same reasons set forth in the rejection of claim 4 above.

Claim(s) 5 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marripudi et al. (Pub. No. US 2018/0052624) as applied to claims 1 and 15 above, respectively, and further in view of Salessi (Pub. No. US 2015/0032937).

Claim 5 (as applied to claim 1 above):
Marripudi et al. disclose all the limitations above but do not specifically disclose, 
wherein the computing unit is a system on chip (SoC) [par. 0028 – Marripudi et al. disclose that a module may be implemented as a SoC but do not appear to specifically disclose what parts of the invention are implemented as modules. (“As used herein, the term "module" refers to any combination of software, firmware and/or hardware configured to provide the functionality described herein in connection with a module.” … “The modules may, collectively or individually, be embodied as circuitry that forms part of a larger system, for example, but not limited to, an integrated circuit (IC), system on-chip (SoC) and so forth.”)].
In the same field of endeavor, Salessi discloses,
wherein the computing unit is a system on chip (SoC) [fig. 2; par. 0048 – SoC. (“The SSD processing unit 240 may be a single silicon chip, e.g., a system on a chip (SOC).”)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Marripudi et al. to include a SoC, as taught by Salessi, in order to provide a design with a smaller footprint and reduced energy consumption.

Claim 19 (as applied to claim 15 above):
Claim 19 is directed to a computer program product and is rejected for the same reasons set forth in the rejection of claim 5 above.

Claim(s) 6-8, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marripudi et al. (Pub. No. US 2018/0052624) in view of Mao et al. (Pub. No. US 2018/0024964).

Claim 6:
Marripudi et al. disclose a just a bunch of flash (JBOF), comprising:
solid-state drives (SSDs) [fig. 2A - SSDs]; and 
a processor configured to:
obtain a data processing request, wherein the data processing request carries data to be stored in an SSD in the JBOF [fig. 5A; par. 0050 – A host communicates a write to a peer group. (“At 501, a host initiates a write IO that is targeted at the IO controller of the primary SSD of a peer group.”)]; 
implement an erasure coding (EC) operation to the data carried in the data processing request to get EC data [fig. 5A; pars. 0047, 0050 – The primary controller of the primary SSD processes the request according to the data-protection configuration of the peer group. The data-protection configuration may be erasure coding. (“A SSD peer group may be configured for a data protection scheme such as, but not limited to, replication in which data may be replicated to two or more peers; or erasure coding in which data may be segmented and parity may be computed; and the data and parity segments may be sent to different peers in the group.” … “At 552, the SSD having the primary IO controller receives the IO request, and the controller of the primary SSD processes the IO request based on the data-protection configuration provided by the peer group. This includes a data transfer from host memory to the primary SSD.”)]; 
send the EC data to target SSDs in the JBOF [fig. 5A; pars. 0047, 0050 – The data is sent from the primary SSD to other SSDs of the peer group. (“At 504, the peer IO controller of the primary SSD coordinates with the other endpoints of the peer group the peer IO that is associated with the peer processing corresponding to the data-protection configuration with the other endpoints of the peer group. At 505, the peer IO controller forwards the IO request and the data to the secondary endpoints of the peer group through the peer IO controller. At 506, the secondary endpoint SSDs process the write IO as requested.”)]; 
store the EC data in the target SSDs [fig. 5A; pars. 0047, 0050 – The data is stored in the peer group. (“At 504, the peer IO controller of the primary SSD coordinates with the other endpoints of the peer group the peer IO that is associated with the peer processing corresponding to the data-protection configuration with the other endpoints of the peer group. At 505, the peer IO controller forwards the IO request and the data to the secondary endpoints of the peer group through the peer IO controller. At 506, the secondary endpoint SSDs process the write IO as requested.”)].
However, Marripudi et al. do not specifically disclose,
the processor coupled to the SSDs.
In the same field of endeavor, Mao et al. disclose,
the processor coupled to the SSDs [figs. 2A-2B – The cluster may include compute only storage nodes. (“In addition, one or more storage nodes 150 may be a compute only storage node as illustrated in FIG. 2B.”)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Marripudi et al. to include computer only nodes, as taught by Mao et al., in order to offload functionality from the primary SSD of the peer group.

Claim 7 (as applied to claim 6 above):
Marripudi et al. disclose, 
wherein the EC data comprises n data blocks and m parity blocks, wherein the m parity blocks are based on the n data blocks, and wherein n and m are integers [par. 0047 – Erasure coding comprises n data blocks and m parity blocks. (“A SSD peer group may be configured for a data protection scheme such as, but not limited to, replication in which data may be replicated to two or more peers; or erasure coding in which data may be segmented and parity may be computed; and the data and parity segments may be sent to different peers in the group.”)].

Claim 8 (as applied to claim 6 above):
Marripudi et al. disclose, 
wherein the processor is further configured to select the target SSDs for the n data blocks and the m parity blocks [fig. 5A; pars. 0047, 0050 – The data is sent from the primary SSD to other SSDs of the peer group. Data and parity segments are sent according to the data protection scheme of the peer group. (“A SSD peer group may be configured for a data protection scheme such as, but not limited to, replication in which data may be replicated to two or more peers; or erasure coding in which data may be segmented and parity may be computed; and the data and parity segments may be sent to different peers in the group.”  … “At 504, the peer IO controller of the primary SSD coordinates with the other endpoints of the peer group the peer IO that is associated with the peer processing corresponding to the data-protection configuration with the other endpoints of the peer group. At 505, the peer IO controller forwards the IO request and the data to the secondary endpoints of the peer group through the peer IO controller. At 506, the secondary endpoint SSDs process the write IO as requested.”)].

Claim 11 (as applied to claim 6 above):
Marripudi et al. disclose,
wherein the processor is further configured to determine a type of the data processing request, and wherein the type of the data processing request comprises a background computing type or a bypass type [par. 0044 – It is determined whether the request is a read or write. The instant application appears to disclose a write as a background type and a read as a bypass type at par. 0015. (“For this type of peer group, the master endpoint may be the primary target for read and write IOs, and the secondary endpoints may participate in IO completions without any explicit involvement from the host CPU.”)].

Claim 12 (as applied to claim 6 above):
Marripudi et al. disclose,
wherein each of the SSDs is a non-volatile memory express (NVMe) SSD or a serial advanced technology attachment (SATA) SSD [par. 0046 – NVMe SSD. (“In another embodiment, a logical representation of a peer group of NVMe SSDs may include system (or subsystem) and namespace identifiers.” … “That is, a PCie endpoint on a SSD may be part of one or more SSD Peer Groups. For example, for NVMe SSDs, a unique nan1espace identifier may be used as the identifier for the peer group.”)].

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marripudi et al. (Pub. No. US 2018/0052624) in view of Mao et al. (Pub. No. US 2018/0024964) as applied to claim 6 above, and further in view of Dillow et al. (Pub. No. US 2012/0036309).

Claim 9 (as applied to claim 6 above):
Marripudi et al. and Mao et al. disclose all the limitations above but do not specifically disclose, wherein the processor is further configured to:
receive a garbage collection (GC) request; 
implement a GC operation on the a plurality of SSDs of the JBOF according to the GC request.
In the same field of endeavor, Dillow et al. disclose,
receive a garbage collection (GC) request [pars. 0040-0050 – A device communicates to the master that garbage collection will soon need to be performed. (“In this mode (also referred to as reactive soft-limit method), for example, an O-SSD communicates to the O-RAID that it has reached an internal threshold and will soon need to initiate a GC process, for example, shown at 206.”)]; 
implement a GC operation on the a plurality of SSDs of the JBOF according to the GC request [pars. 0040-0050 – The master instructs the SSDs of the group to perform garbage collection. (“Once the O-RAID has been notified, it will ask each GGC-capable device in the RAID set to initiate a GC cycle (204). At 210, the O-RAID can optionally delay this initiation in order to allow more O-SSDs to register their need of GC, or to potentially find a more optimal point in the request stream for the GC cycle to begin. If the 0-RAID chooses to delay the GC cycle, it can use the additional information from the notification to avoid triggering uncoordinated GC.”)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Marripudi et al. and Mao et al. to include garbage collection, as taught by Dillow et al., in order to improve performance by coordinating garbage collection.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marripudi et al. (Pub. No. US 2018/0052624) in view of Mao et al. (Pub. No. US 2018/0024964) as applied to claim 6 above, and further in view of Salessi (Pub. No. US 2015/0032937).

Claim 10 (as applied to claim 6 above):
Marripudi et al. and Mao et al. disclose all the limitations above but do not specifically disclose, 
wherein the processor is a system on chip (SoC).
In the same field of endeavor, Salessi discloses,
wherein the processor is a system on chip (SoC) [fig. 2; par. 0048 – SoC. (“The SSD processing unit 240 may be a single silicon chip, e.g., a system on a chip (SOC).”)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Marripudi et al. and Mao et al. to include a SoC, as taught by Salessi, in order to provide a design with a smaller footprint and reduced energy consumption.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Cook et al. disclose erasure coding in more detail.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY T MACKALL whose telephone number is (571)270-1172. The examiner can normally be reached Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LARRY T. MACKALL
Primary Examiner
Art Unit 2131



5 October 2022
/LARRY T MACKALL/Primary Examiner, Art Unit 2139